Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT

 

(Performance-Based Vesting)

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective as of the
           day of           , 20           (the “Effective Date”), between
Christopher & Banks Corporation, a Delaware corporation (the “Company”), and
           (“Employee”).

 

1.                                       Award.

 

(a)                                  Shares.  Pursuant to the Second Amended and
Restated Christopher & Banks Corporation 2005 Stock Incentive Plan (the “Plan”),
the number of shares of the Company’s common stock, par value $0.01 per share
(“Common Stock”), equal to the number of Restricted Shares at the Maximum Award
Level specified in Exhibit A (the “Restricted Shares”) shall be issued as
hereinafter provided in Employee’s name subject to certain restrictions thereon.

 

(b)                                 Issuance of Restricted Shares.  The
Restricted Shares shall be issued upon execution hereof by Employee and upon
satisfaction of the conditions of this Agreement.

 

(c)                                  Plan Controls.  Employee hereby agrees to
be bound by all of the terms and provisions of the Plan, including any which may
conflict with those contained in this Agreement.  The Plan is hereby
incorporated by reference into this Agreement, and this Agreement is subject in
all respects to the terms and conditions of the Plan.  In the event of any
conflict between this Agreement and the Plan, the terms of the Plan shall
control.  Except as otherwise defined herein, capitalized terms contained in
this Agreement shall have the same meaning as set forth in the Plan.

 

2.                                       Restricted Shares.  Employee hereby
accepts the Restricted Shares when issued and agrees with respect thereto as
follows:

 

(a)                                  Performance-Based Forfeiture Restrictions. 
Unless or until the performance criteria described in Exhibit A are met, the
Restricted Shares may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of.  Employee shall, for no
consideration, forfeit to the Company all Restricted Shares subject to the
Performance-Based Forfeiture Restrictions (as hereinafter defined) that do not
vest in accordance with Exhibit A.  The prohibition against transfer and the
obligation to forfeit and surrender Restricted Shares to the Company upon
failure to meet the performance criteria in Exhibit A are herein referred to as
“Performance-Based Forfeiture Restrictions”.

 

(b)                                 Time-Based Forfeiture Restrictions.  The
Restricted Shares may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of to the extent then subject to
the Time-Based Forfeiture Restrictions (as hereinafter defined) and, in the
event of termination of Employee’s employment with the Company or employing
subsidiary for any reason other than (i) death or (ii) disability, as defined
below, or

 

1

--------------------------------------------------------------------------------


 

except as otherwise provided in the last sentence of subsection (c) of this
Section 2, Employee shall, for no consideration, forfeit to the Company all
Restricted Shares to the extent then subject to the Time-Based Forfeiture
Restrictions.  The prohibition against transfer and the obligation to forfeit
and surrender Restricted Shares to the Company upon termination of employment
are herein referred to as “Time-Based Forfeiture Restrictions”.  The
Performance-Based Forfeiture Restrictions and the Time-Based Forfeiture
Restricted are collectively referred to herein as the “Forfeiture
Restrictions”.  For purposes of this Agreement, “disability” shall mean any
physical or mental condition which would qualify Employee for a disability
benefit under any long-term disability plan then maintained by the Company or
the employing subsidiary.

 

(c)                                  Lapse of Forfeiture Restrictions.  The
Performance-Based Forfeiture Restrictions shall lapse as to the Restricted
Shares in accordance with, and to the extent provided in, Exhibit A.  The
Time-Based Forfeiture Restrictions shall lapse as to the Issued Restricted
Shares (as defined in Exhibit A) in accordance with the following schedule and
subject to the provisions of Exhibit A, provided that Employee has been
continuously employed by the Company (or any subsidiary of the Company) from the
date of this Agreement through the lapse date:

 

Lapse Dates

 

Fraction of Total Number of
Issued Restricted Shares as to which
Time-Based Forfeiture Restrictions
Lapse on such Dates

 

 

 

Date the number of Issued Restricted Shares is first determined in accordance
with Exhibit A

 

 

 

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares or the Issued Restricted Shares (once determined) on
the earlier of (i) the occurrence of a Change in Control (as such term is
defined in Section 10 of the Plan), or (ii) the date Employee’s employment with
the Company is terminated by reason of death or disability, as defined above. 
In the event Employee’s employment is terminated for any other reason, the
Company’s Compensation Committee (the “Committee”) may, in the Committee’s sole
discretion, approve the lapse of Time-Based Forfeiture Restrictions as to any or
all Issued Restricted Shares still subject to such restrictions, such lapse to
be effective on the date of such approval or Employee’s termination date, if
later.

 

(d)                                 Issuance and Custody of Certificates.  The
Company shall cause the Restricted Shares to be issued in Employee’s name,
either by book-entry registration or issuance of a stock certificate or
certificates.  Employee shall not have any voting rights with respect to the
Restricted Shares unless and until they are designated as Issued Restricted
Shares (as defined in Exhibit A).  Employee shall not be entitled to receive any
dividends paid by the Company on its Common Stock with respect to the Restricted
Shares unless and until they are designated as Issued Restricted Shares and then
only to the extent that dividends are declared after the number of Issued
Restricted Shares is determined.  Employee shall forfeit such voting and
dividend

 

2

--------------------------------------------------------------------------------


 

rights at such time, if at all, as the Issued Restricted Shares are forfeited
pursuant to the provisions of this Agreement.  The Restricted Shares shall be
restricted from transfer and shall be subject to an appropriate stop-transfer
order.  If any certificate is issued, the certificate shall bear a legend
evidencing the nature of the Restricted Shares, and the Company may cause the
certificate to be delivered upon issuance to the Secretary of the Company or to
such other depository as may be designated by the Company as a depository for
safekeeping until the forfeiture occurs or the Forfeiture Restrictions lapse
pursuant to the terms of the Plan and this Agreement.  If a certificate is
issued, upon request of the Committee or its delegate, Employee shall deliver to
the Company a stock power, endorsed in blank, relating to the Restricted Shares
then subject to the Forfeiture Restrictions.

 

Upon the lapse of the Forfeiture Restrictions without forfeiture, and following
payment of the applicable withholding taxes pursuant to Section 3 hereof, the
Company shall cause the shares upon which Forfeiture Restrictions lapsed (less
any shares withheld to pay taxes), free of the restrictions and/or legend
described above, to be delivered, either by book-entry registration or in the
form of a certificate or certificates, registered in Employee’s name or in the
names of Employee’s legal representatives, beneficiaries or heirs, as the case
may be.

 

Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Common Stock (whether subject to restrictions or unrestricted)
may be postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law.  The Company shall not be obligated to issue or deliver any shares of
Common Stock if the issuance or delivery thereof shall constitute a violation of
any provision of any law or of any regulation of any governmental authority or
any national securities exchange.  In addition, the grant of the Restricted
Shares and the delivery of any shares of Common Stock pursuant to this Agreement
are subject to any clawback policies the Company may adopt in compliance with
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
Section 10D of the Securities Exchange Act of 1934 and any applicable rules and
regulations of the Securities and Exchange Commission.

 

3.                                       Income Tax Matters.  In order to comply
with all applicable federal, state or local income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that all
applicable federal, state or local payroll, withholding, income or other taxes,
which are the sole and absolute responsibility of Employee, are withheld or
collected from Employee.  In accordance with the terms of the Plan, and such
rules as may be adopted by the Committee under the Plan, Employee may elect to
satisfy Employee’s tax withholding obligations arising from the receipt of, or
the lapse of restrictions relating to, the Restricted Shares, by (i) delivering
cash, a check (bank check, certified check or personal check) or a money order
payable to the Company, (ii) having the Company withhold a portion of the
Restricted Shares otherwise to be delivered having a Fair Market Value equal to
the amount of such taxes, (iii) delivering to the Company shares of Common Stock
held by Employee for more than six (6) months (or such period as the Committee
may deem appropriate for accounting purposes or otherwise) having a Fair Market
Value equal to the amount of such taxes, or (iv) a combination of the methods
described above, as approved by the Committee.  If the number of shares of
Common Stock to be delivered to Employee is not a whole number, then the number
of

 

3

--------------------------------------------------------------------------------


 

shares of Common Stock shall be rounded down to the nearest whole number. 
Employee’s election regarding satisfaction of withholding obligations must be
made on or before the date that the amount of tax to be withheld is determined.

 

4.                                       Employment Relationship.  Nothing in
this Agreement shall be construed as constituting a commitment, guaranty,
agreement, or understanding of any kind or nature that the Company or its
subsidiaries shall continue to employ Employee, and this Agreement shall not
affect in any way the right of the Company or its subsidiaries to terminate the
employment of Employee.  For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, any successor corporation or a parent or
subsidiary corporation of the Company or any successor corporation.  Any
question as to whether and when there has been a termination of such employment,
and the cause of such termination, shall be determined by the Committee, or its
delegate, as appropriate, and its determination shall be final.

 

5.                                       Committee’s Powers.  No provision
contained in this Agreement shall in any way terminate, modify or alter, or be
construed or interpreted as terminating, modifying or altering any of the
powers, rights or authority vested in the Committee or, to a delegate to the
extent of such delegation, pursuant to the terms of the Plan or resolutions
adopted in furtherance of the Plan, including, without limitation, the right to
make certain determinations and elections with respect to the Restricted Shares.

 

6.                                       Binding Effect.  This Agreement shall
be binding upon and inure to the benefit of any successors to the Company and
all lawful successors to Employee permitted under the terms of the Plan.

 

7.                                       Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without reference to the principles of conflicts of laws.

 

 

(This space intentionally left blank.)

 

*          *          *          *          *          *          *          *          *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

Signed:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Performance Vesting

 

This Exhibit A to the Restricted Stock Agreement effective           
          , 20           (the “Agreement”) contains the performance criteria for
the Performance-Based Forfeiture Restrictions to lapse with respect to the
Restricted Shares.  Capitalized terms used but not defined herein shall have the
same meanings assigned to them in the Plan and the Agreement.

 

Number of Restricted Shares at Threshold, Target and Maximum Award Levels

 

Award Level

 

Number of Restricted Shares

 

 

 

 

 

Threshold (50% of shares at Target Level)

 

 

 

Target (100%)

 

 

 

Maximum (150% of shares at Target Level)

 

 

 

 

Lapse of Performance-Based Forfeiture Restrictions

 

The Performance-Based Forfeiture Restrictions will lapse at the end of a
two-year performance period, as determined by the Committee, based on the
achievement of the following two performance metrics, each of which will be
measured independently.

 

Metric

 

Weight

 

How Calculated

 

Operating Margin

 

       %

 

·  Percent calculated as follows: Operating Income (as defined below) / Net
Sales (as reported in the Company’s financial statements)

 

·  The calculated average of operating margin results over the two-year
performance period (i.e., (FY One Operating Margin + FY Two Operating Margin)
/2) will determine shares earned.

 

 

 

 

 

 

 

EBIT Margin Percentile

 

       %

 

·  The Company’s trailing 8 fiscal quarter EBIT (as defined below) margin
percentile performance relative to trailing 8 fiscal quarter performance for the
peer company group (as defined below).

 

·  The percentile performance of the Company relative to the EBIT margins of
each other company in the peer company group will determine shares earned.

 

 

“Operating Income” shall mean income before interest and taxes determined in
accordance with Generally Accepted Accounting Principles but prior to accruing
expense for (i) any awards under the Company’s annual incentive program for the
year or any other performance or guaranteed bonuses paid or accrued by the
Company during the fiscal year and based on that fiscal year’s performance,
(ii) any discretionary employer matching contributions under the Company’s

 

6

--------------------------------------------------------------------------------


 

401(k) Plan made or accrued in the fiscal year and (iii) excluding the impact
(whether positive or negative) thereon of any change in accounting standards or
extraordinary items.

 

“EBIT” shall mean net income before interest and taxes and excludes the impact
of non-recurring restructuring costs, discontinued operations, and the
impairment of intangible assets.

 

The following companies are included in the “peer company group”:           .

 

The performance targets for the two performance metrics are set forth in the
table below.  Except as otherwise provided in Section 2(c) of the Agreement, the
Performance-Based Forfeiture Restrictions will lapse with respect to the
Restricted Shares based on achievement of the following performance targets:

 

Metric

 

Threshold

 

Target

 

Maximum

Operating Margin (2-year calculated average)

 

          %

 

          %

 

>          %

EBIT Margin Percentile (2-year EBIT Margin performance relative to 2-year peer
group performance)

 

          %

 

          %

 

>          %

 

If actual performance for a metric falls between the threshold and target levels
or between the target and maximum levels set forth in the table, the
Performance-Based Forfeiture Restrictions will lapse with respect to the number
of Restricted Shares that is linearly interpolated between the award levels
based on actual performance compared to the performance target.

 

Each metric will be measured independently; thus it is possible that one metric,
both metrics, or neither metric will result in the Performance-Based Forfeiture
Restrictions to lapse.  For illustrative purposes, the following describes how
the Performance-Based Forfeiture Restrictions will lapse if both metrics are
achieved at the same performance level:

 

·      If Operating Margin equals           % and EBIT Margin Percentile equals
          %: (1) the Performance-Based Forfeiture Restrictions will lapse with
respect to the number of Restricted Shares equal to the Threshold Award Level
and (2) the number of Restricted Shares equal to the difference between the
Maximum Award Level and the Threshold Award Level will be forfeited.

 

·      If Operating Margin equals           % and EBIT Margin Percentile equals
          %: (1) the Performance-Based Forfeiture Restrictions will lapse with
respect to the number of Restricted Shares equal to the Target Award Level and
(2) the number of Restricted Shares equal to the difference between the Maximum
Award Level and the Target Award Level will be forfeited.

 

·      If Operating Margin equals or exceeds           % and EBIT Margin
Percentile equals or exceeds           %, the Performance-Based Forfeiture
Restrictions will lapse with respect to the number of Restricted Shares equal to
the Maximum Award Level.

 

7

--------------------------------------------------------------------------------


 

·      If Operating Margin is below           % and EBIT Margin Percentile is
below           %: (1) no Performance-Based Forfeiture Restrictions will lapse
with respect to any Restricted Shares and (2) the number of Restricted Shares
equal to the Maximum Award Level will be forfeited.

 

Included below are additional illustrations if both metrics do not achieve the
same performance level or if results are in between performance levels:

 

·      If Operating Margin equals           % and EBIT Margin Percentile equals
          %: (1) the Performance-Based Forfeiture Restrictions will lapse with
respect to           % of the Restricted Shares associated with the Operating
Margin metric, (2) the Performance-Based Forfeiture Restrictions will lapse with
respect to           % of the Restricted Shares associated with the EBIT Margin
Percentile metric and (3) the number of Restricted Shares equal to the
difference between the Maximum Award Level and the sum of the Restricted Shares
in (1) and (2) will be forfeited.

 

·      If Operating Margin is below           % and EBIT Margin Percentile
equals           %: (1) the Performance-Based Forfeiture Restrictions will not
lapse with respect to any of the Restricted Shares associated with the Operating
Margin metric, (2) the Performance-Based Forfeiture Restrictions will lapse with
respect to           % of the Restricted Shares associated with the EBIT Margin
Percentile metric and (3) the number of Restricted Shares equal to the
difference between the Maximum Award Level and the number of Restricted Shares
in (2) will be forfeited.

 

·      If Operating Margin equals           % and EBIT Margin Percentile equals
          %: (1) the Performance-Based Forfeiture Restrictions will lapse with
respect to           % of the Restricted Shares associated with the Operating
Margin metric, (2) the Performance-Based Forfeiture Restrictions will lapse with
respect to           % of the Restricted Shares associated with the EBIT Margin
Percentile metric and (3) the number of Restricted Shares equal to the
difference between the Maximum Award Level and the sum of the Restricted Shares
in (1) and (2) will be forfeited.

 

The number of Restricted Shares for which the Performance-Based Forfeiture
Restrictions lapse in accordance with the performance criteria described above
shall be referred to in the Agreement as the “Issued Restricted Shares”.

 

Chief Financial Officer Certification Required as Condition to Vesting

 

Prior to the Committee’s determination of the Issued Restricted Shares, the
Chief Financial Officer shall certify in writing to the Committee the Operating
Margin, which shall be based on the Company’s audited financial statements, and
EBIT Margin Percentile.

 

No Fractional Shares

 

To the extent the Performance-Based Forfeiture Restrictions or Time-Based
Forfeiture Restrictions lapse with respect to a number of shares of Common Stock
that is not a whole

 

8

--------------------------------------------------------------------------------


 

number, then the number of Restricted Shares shall be rounded down to the
nearest whole number.

 

9

--------------------------------------------------------------------------------


 

Please Check the Appropriate Item (One of the lines must be checked):

 

o  I do not desire the alternative tax treatment provided for in the Internal
Revenue Code Section 83(b).

 

o  I do desire the alternative tax treatment provided for in Internal Revenue
Code Section 83(b) and desire that forms for such purpose be forwarded to me.

 

* I acknowledge that the Company has urged me to consult with a tax consultant
or advisor of my choice before the above block is checked.

 

Please furnish the following information for shareholder records:

 

 

 

 

(Given name and middle initial must be used for stock registry)

 

Social Security Number

 

 

 

 

 

 

Address (Street)

 

Birth Date

 

 

Month/Day/Year

 

 

 

 

 

 

Address (City)

 

Day phone number

 

 

 

 

 

 

Address (Zip Code)

 

 

 

 

 

 

 

 

United States Citizen: Yes o No o

 

 

 

PROMPTLY NOTIFY THIS OFFICE OF ANY CHANGE IN ADDRESS.

 

10

--------------------------------------------------------------------------------